R-836



                                       OFPICE           OF
                        THE ATTORNEY                      GENERAL
                                     AUSTIX~TEXAS
PRICE  DANIEL
ATTORNEYGENERAL                       October   18,    ,1947


         Hon. J. 9. Holleman                opinion      Ho. v-410
         District  Attorney
         9th Judicial   rndat               Be:       ,Constmotion  of H. B.
         Conroe, Texas                                353, Aots , 50th Leg..,
                                                      1947, p. 104, aa it
                                                      relates to Polk County.
         Dear Sir:

                        Your requent ror an opinion            of this    Depart-
         nent     Is In substanoe   as follows:
                         ‘Section   1, House Bill      Ho. 353,    pro-
                  vides, among other     things:
                         *fFcom ahd after the passe. e of this
                  Aot  the Spools1 1IlLnthDlstrlot   I!owt of
                  IQntgoPerp, Polk and San Jaolnto County,
                  Texas shall also lnoludde Trinity Qounty,
                  T8xas and the nam8 of suah Distriot      Court
                  shall hereafter    be the Spsoial Ninth Dir-
                  trlot Court of lontgomery,    Polk, San Jaoln-
                  to and Trinity County and the terns oi suoh
                  Dlstriot    Court In eaoh oi said Counties
                  shall be held therein eaoh year, as follows:
                       “‘In the County of Polk, on the 18th
                  Wonday after the 1st Monday In Januaryof
                  daoh year and on the 20th Monday after the
                  1st Monday in July of’ each ‘year. . . . I
                        ‘&-tiale  199,. Title 8, Section 11;'
                  says thst~‘the SpeciaI ‘Ninth Dlbtriot         Court
                  61 Montgoatt~,‘Polk       Mid Sati Ji%ointo Coimty
                  orsated by this Aot shall o&as8 to dxlst the
                  30th day of June, 1943, at which IAm the
                  term of ofiioe    of  the   Judge of said Court
                  shall 8Xpil’d by limitation          oi law and’the
                  prOViSioI16 Of this Aot, 8XO8pt tgsfhzs
                  elabodied in s8OtiOIl     12 hel’8ill.
                  caption o? House Bill Ilo. 353 it states
                  that this Aot IS to amend and to pl’OVid8
                  for a continuous tern meaning continuous
Hon. J. 9. Bolleman - Page 2          (V-410)


        term for Polk, WontgOmery, San Jaointo mad
        Trinity Oouuty.    ti P8gaFd t0 th8 aU8StiOu
        a0 t0~ Whether or not thie Aot U8k8r the
        Speolal Hlnth Judioial      0-t     a oontinuous
        COUrt a8 r8OMOted it would S88m that under
        the provisions   d? Ar'tiole'l99,     Title 8,
        S8OtiOn 11, whlohstates that the Court
        xl11 expire on the 30th day o? June, 1943,
        whichArtlolb wan r88naoted by :tbm:Forty-
        niuth Leglslatur8    and House Bill 437 wbiah
        uade the explr&tion date June 30, 1947.
        As this Bill gave the expiration        of this
        COWt (18 JUA8 30, 1947, the Court 08as8d
        to exist oa that date and when Rouse Bill
        HO. 353 W8llt i,XItO effeot    it did prOVid8
        for a continuous court.        After expiration
        oi the Court on June 30, 1947, there o8as8d
        to be a Special Rlnth Judicial        Court until
        Roveuber 24, 1947, that being        the 20th Hon-
        da aflter the 1st Monday In July of the year
        191 7.
              ,Section 9, Article    199, V.C.S., provides ?or
the creation o? a Speola& 9th IFflstrlot Court for the
couuties o? Montgomery, Polk and SsmJaointo.             By the
terms o? this Aot the Spealal 9th D$strlot Court ceased
to exist at the exp%ration o? two years from the date
thereof.       This Court was reorgapizqd     aqd extended from
time to tlm8 by the Legielature.           P~suant to the Acts
of 1939, 46th Leg., p . 162, the county ,oi~ Trinity was
added to the Special 9th District          Court, aud the Act
speol?ioally       provided that suoh diatr$ot    oourt.be the'
Special 9th Dietriot        Court o? Xontgoqery    Polk,. San Jai
Cinto and Trinity COUUti8s. 9. B. 270, 46th Leg., p8g8
162, whioh Changed the titlea?           the 9th Judiolal Dib-'
tridt by add.$ng a new oounty, did not createa           new judai-
oial'distriot,       but merely reorganised~~he    di8triCt  pre-
~~s"~~~"et&"':            ~State~v. Hariry, (COP. App.) 16 S. ~'W.
                    s B-8   Special 9th‘~Dlstriot  COtU't, as @6-
ated~~'by S&at.8 B/11' lo. 270, Acts of the 46th Leg., wa.(1
ext@nded by 9. B. 158, Acts of the 48th Leg.', R.S. HOUS
Bill 437,~Aacts or the 49th Leg., extended the expiration
date of said Court to th8 30th day Of J-8,            1947.
           H. B. 353, Aots of the 50th Leg., 1947, p. 104,
-8UdS   Section 1 of 9. B. 100. 270, Actrr of the 46th Leg.
After that portion thereo? quoted by you in the first
paragraph o? this opinion,  it reads:
Hon. J. 5. RO118Mn * Page 3      (V-410)


            “Sec. 3. The crowded condition       of tide
     dookets o? the Distrlot      Oourts of Nontgomhry,
     Polk, San Jaclnto and Trinity Counties and
     the ,lnablllty  0s  parties litigant    to haV8
     their o&a88 heard and d$spo88d of without
     unusual and dlsastroue      delay without the eon-
     tlnuance 0s said Speolal court, and the fact
     that the oontinuauce 0s the term 0s Court
     provided for In this Act will aid lmmsasur-
     ably in the dispatch of the business of the
     Courts of Nontgomery, Polk, San Jacinto and
     hrinity 0ounti8.3, and will aVOid delay in
     the expeditious    transaction    of the business
     in said Courts, create an emergency and an ia-
     peratlve public necessity       that the Conetitu-
     tional Rule requiring     bills   to be read on
     three several days in haah House be suspended,
     and aald Rule i.8 h&eby suspended, and this
     Act shall take 8ffeOt and be in fOrC8 itamed-
     iately upon the explratlon       date o? said Court,
     fzX8d by House Bill. lfo. 437, Acts of the Regn-
     ~~w~~aslon of the Forty-ninth        LegCslature,
             : June 30, 1947, and It Is so enact8d."
           Inacmuoh aa 8. B. 353 ooatalned this emergency
clause and passed by thb neoe66a       two-thirds   vote %n
raoh gOUll8, the Aot beOar Off8Ot"3V8 UPOU the OXpiratiOll
date o? a Speolal 9th Dlstrlot  Oourt fixed by H. B. 437,
Aots o? the 49th Legislature,  to-tit,    June 30, 1947.
Therefore, a valid oourt wa6 la exieteaoe,       a8 reorgan-
168d by aald AOt oa.JUn8 30, 1947.
            Although a valid Court exists,     the terms Of
Court for the ‘DoOntj Of Pdlk, prOVid8d for In H. Bi 353,
begin on the 18th lo&lay after the 1st Monday in January
and dn the 20th Monday ester the 1st Monday in July (Nov.
24; 1947,).   The hext 'term 0s Court ?or the, Oounty of Polk
obaiibnoes on Hoveuber 24, 1947.    ThereSorb,    it la the
OplniOll b? thlS'~DepaZ'tla8nt tmt the.speOial~gth Dltitrlct
Court, a6 proilded for in H. B. 353, ha6’a oontinuous
t8MI 0s court; the first t8lFU 0r’Cowt     iOr,  the County 0s
Polk ~111 begla on liovember 24, 1947.


           A valid Speolal 9th Distrlot Court with
     oontlnuous terms, was oreated by H. B. 353,
     Acts of the 50th LegislatU'8,  but the t8l%
                                                       - .


Hon. J. S. Holleman - Page 4    (V-410)


    OS Court for the county of Polk does not
    oomaenae until Rlovember 24, 1947, the 20th
    Honday after the 1st Monday in July.
                               Very truly yours
                            ATTCRRSYQBIiERALOF TBXAS



                               Burnell Waldrep
BW:djn                         Asslstaat



                            APPROVED:

                        L



                            F&T ASSISTART -
                            ATTCRRXY QHlsERAL